160 U.S. 170 (1895)
NEW ORLEANS FLOUR INSPECTORS
v.
GLOVER.
No. 88.
Supreme Court of United States.
Argued November 22 and submitted December 2, 1895.
Decided December 9, 1895.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF LOUISIANA.
Mr. J.R. Beckwith argued for appellant on the 22d day of November, 1895.
THE CHIEF JUSTICE:
The decree below enjoined appellants from enforcing against appellees act No. 71 of the extra session of the general assembly of Louisiana of 1870, (Session Laws La. Ex. Sess. 1870, 156). This act was repealed June 28, 1892, (No. 23 of 1892, Acts La. 1892, 34,) and the appeal is dismissed on the authority of Mills v. Green, 159 U.S. 651.
Appeal dismissed.